—In a support proceeding pursuant to Family Court Act article 4, the Nassau County Department of Social Services appeals from an order of the Family Court, Nassau County (Feiden, J.), entered June 14, 1991, which denied its objections to an order of the same court (Kahlon, H.E.), dated February 8, 1991, which, inter alia, denied its request for the entry of a money judgment against the respondent.
Ordered that the order entered June 14, 1991, is reversed, on the law, with costs, the objections to the order dated February 8, 1991, are sustained, that order is vacated and the matter is remitted to the Family Court, Nassau County, for the entry of a money judgment against the respondent.
Since the respondent failed to comply with a lawful order of support, the court was required to enter a money judgment in the petitioner’s favor, rather than merely requiring installment payments (see, Family Ct Act § 454 [2] [a]; § 460 [1] [a]; Smith v Smith, 105 AD2d 1120). Bracken, J. P., Balletta, Fiber, O’Brien and Pizzuto, JJ., concur.